DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
 This is a FINAL OFFICE ACTION in response to the Amendment/ Remarks filed on 04/06/2021. 
Claims 4 and 17 are cancelled.
Claims 1-3, 5-16 and 18-20 are pending in the Application.
  
Continuity/ Priority Information  
The present Application 16506872, filed Claims Priority from Provisional Application 62696728, filed 07/11/2018.
 
Response to Arguments
Applicant’s arguments, see Amendment/ Remarks filed on 04/06/2021, with respect to the rejection of claims 1-3, 5-16 and 18-20 under 35 U.S.C. 102(a)(2) as being anticipated by Yang et al. (U.S. Pub. No. 20180300211) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  
However, upon further consideration, a new ground(s) of rejection is made in view of Gao et al. (U.S. Pub. No. 20190129815) FILED: November 9, 2017, as set forth in the present office action.
 During a telephonic interview between Applicant’s representative and the Examiner on April 1, 2021.a proposed amendment for Claim 1 was discussed that 
The Examiner agrees that the prior art by Yang et al. al. (U.S. Pub. No. 20180300211) fails to disclose the features of the independent Claims, 1, 8 and 14, as currently amended, particularly, the features “determining whether a die of the solid-state storage device is likely to fail based on a number of failed input/output (I/O) operations performed on the die satisfying a threshold; and marking the die of the solid-state storage device as likely to fail”. 
However, under a new ground(s) of rejection, Gao et al. (U.S. Pub. No. 20190129815) discloses the above fractures as described in the office action. 

 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 1-3, 5-16 and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated  by Gao et al. (U.S. Pub. No. 20190129815) FILED: Nov. 9, 2017.
Regarding independent Claims 1, 8 and 14, Gao discloses drive extent based end of life detection and proactive copying for data storage drives in a mapped RAID data storage system, comprising: 
solid-state storage device coupled to the central storage controller; 
 [0037] FIG. 1, Data Storage System 116 includes at least one Storage Processor 120 and an Array of Physical Non-Volatile Data Storage Drives 128. Storage Processor 120 may, for example, be provided as a circuit board assembly, or "blade," which plugs into a chassis that encloses and cools multiple storage processors, and that has a backplane for interconnecting storage processors.  
determine whether a die of the solid-state storage device is likely to fail based on a number of failed input/output (I/O) operations….satisfying a threshold:  
[0015] For each host I/O operation directed to the storage object, the storage processor may perform a monitoring operation that includes:
iii) in response to detecting that the received completion status for the I/O operation indicates that a soft media error occurred within the data storage drive while performing the I/O operation on the target drive extent: 
 [0017] b) calculating an error ratio for the target drive extent, the error ratio for the target drive extent being equal to a ratio of a current value of the soft media error counter corresponding to the target drive extent to a current value of the total I/O operations counter corresponding to the target drive extent, and 

mark the die….. as likely to fail:
[0019] In some embodiments, performing the proactive copy operation on the target drive extent may further include setting a "dead flag" corresponding to the target drive extent.
[0020] In some embodiments, an "end of life" indication may be received from the data storage drive, and in response to receipt of the end of life indication from the data storage drive, proactive copy operations may be performed on all drive extents that are located within the data storage drive,

 Regarding Claims 2, 3, 9, 10, 15, 16,  Gao discloses “storage device marked as fail causes” [0069] In the example of FIG. 4, the Per-Drive Extent Data Structures 400 that are maintained for an example individual drive extent, referred to for purposes of explanation as drive extent "X", include a Total I/O Operations Counter for drive extent "X", a Soft Media Error Counter for drive extent "X", an End of Life Flag 406 for drive extent "X", a Dead Flag 408 for drive extent "X", and a an Allocated Flag 410 for drive extent "X".   

 	Regarding Claims 5, 6, 11, 12, 18, 19, Gao discloses “rebuild operation operations”.  [0075] At step 508, the I/O Operation Monitoring Logic 162 determines 

Regarding Claims 7, 13, 20, Gao discloses “transmitting the data to the central storage controller from the die”.  [0048] Host I/O Processing Logic 135 exposes one or more logical storage objects to Hosts 110 for reading and/or writing host data, so that Hosts 110 can issue Host I/O Operations 112 to specific storage objects, e.g. using names or other identifiers of the storage objects. The storage objects that are exposed to Host I/O Operations 112 may be written, read, created, and/or deleted by Hosts 110 through Host I/O Operations 112. The storage objects exposed to Hosts 110 may include or consist of logical disks sometimes referred to as "LUNs", as shown by LUN(s) 144.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C KERVEROS whose telephone number is (571)272-3824.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APRIL Y BLAIR can be reached on (571) 270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/JAMES C KERVEROS/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        
Date: April 14, 2021
Final Rejection 20210409
 
U.S. Patent and Trademark Office 
Tel. (571) 272-3824.
Email: james.kerveros@uspto.gov